DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a preliminary office action in response to the above identified patent application filed on 01/25/2021. Claims 1-20 are currently pending and being examined – and subject to the restriction requirement below.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 and 18-20, drawn to a hybrid aircraft power plant, classified in F02C 7/32.
II. Claims 12-17, drawn to a method of starting a hybrid aircraft power plant, classified in F01D 19/00.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, Invention II (process) can be practiced by another and materially different apparatus that does not require a torque-transmitting device or means (i.e., a clutch) for selectively drivingly engaging the electric motor to the high-pressure shaft.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is further advised to make a species election. This application contains claims directed to the following patentably distinct species:
Species of hybrid aircraft power plants (Group I):
IA	Fig. 1, drawn to a turboprop gas turbine engine comprising a torque-transmitting device attached axially at an aft end of the turboprop gas turbine engine
IB	Fig. 2, drawn to a turboshaft gas turbine engine comprising a torque-transmitting device attached radially from two concentric shafts near a front end of the turboshaft gas turbine engine
IC	Fig. 10, drawn to a turboprop gas turbine engine comprising a sprag clutch attached axially between a low pressure compressor and a high pressure compressor
ID	Fig. 11, drawn to a turboshaft gas turbine engine comprising a sprag clutch attached axially between a low pressure turbine and a high pressure turbine
Species of torque-transmitting devices (Group II)*:
IIA	Fig. 3, drawn to a gear assembly comprising two clutches
IIB	Fig. 4, drawn to a gear assembly comprising one clutch
IIC	Fig. 5, drawn to a continuously variable transmission (CVT)
IID	Fig. 6, drawn to a CVT comprising a clutch and a sprag clutch
IIE	Fig. 7, drawn to a gear assembly comprising a master gear drivingly engaged to a shaft
IIF	Fig. 8, drawn to a gear assembly comprising a master gear drivingly engaged to a shaft and a housing for receiving an electric motor
IIG	Fig. 9, drawn to a gear assembly comprising a master gear drivingly engaged to a shaft and connected to an actuator

*Note that a species election in Group II only applies if species IA (Fig. 1) or IB (Fig. 2) is elected from Group I.


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, independent claims 1, 12, and 18 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Species IA – ID mentioned above are embodiments of a gas turbine engine and .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species, i.e., one species from each of Groups I and II (if applicable) – consonant with each other, to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Benoit Malouin on March 4, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741